DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 10/16/20, 07/06/20, 03/31/2020 and 12/20/19.
Election
2)	Acknowledgment is made of Applicants’ election filed 07/06/20 in response to the species election requirement mailed 05/06/20. Applicants have elected, without traverse, the liquid formulation species, the histidine pharmaceutically acceptable excipient species, the PBS and aluminium phosphate combination species, and with traverse the carbamate conjugation chemistry species and the hydrazine linker species. Applicants refer to MPEP 806.04(f) and request that the species groups B and C be withdrawn since multivalent polysaccharide-protein conjugate vaccine formulation is obtained by employing both carbamate and cyanylation conjugation chemistries species using both hydrazine and adipic acid dihydrazide linkers. The species groups B and C have been examined and the species election requirement of said groups is withdrawn. 
Status of Claims
3)	Claims 2-7 and 14 have been amended via the amendment filed 03/31/20.
New claim 34 has been added via the amendment filed 10/16/20.
Claims 1-34 are pending.
	Claims 6, 7, 19-23 and 28 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and M.P.E.P § 821.03.
	Claims 1-5, 8-18, 24-27 and 29-34 are examined on the merits. 
Information Disclosure Statements
4)	Acknowledgment is made of Applicant’s Information Disclosure Statements 07/06/20 and 03/31/20.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Drawings
5)	Acknowledgment is made of Applicants’ drawings filed 12/20/19. The drawings are objected to for containing letters and symbols that are not legible. For example, see at least the drawings for Figures 1b, 1e, 2b, 2c, 3a-3e, 4a-4e, 5a-5e, and 6a-6e. 

Priority
6)	The instant AIA  application, filed 12/20/19, is the national stage 371 application of PCT/IN2018/050253 filed 04/26/2018, which claims priority to application 201711022396 filed 06/27/2017. A certified copy of the priority document is of record.
Objection(s) to Specification
7)	The specification is objected to for the following reason(s):
	The use of trademark recitations has been noted in the instant specification. For example, see bottom of page 14 for ‘Tween 80’; and see Example 11 for ‘Brij 35’. All trademark recitations should be CAPITALIZED wherever they appear. See M.P.E.P 608.01(V) and Appendix l. Although the use of trademarks is permissible in patent applications, the propriety nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. It is suggested that Applicants examine the whole specification to make similar corrections to trademark recitations, wherever such recitations appear.
Double Patenting Rejection(s)
8)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 C.F.R 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
9)	Claims 1-5, 14, 17, 18, 24-27, 30, 32 and 33 are provisionally rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-5, 13-18, 27 and 28 of the pending application 16965472. Although the claims are not identical, they are not patentably distinct from each other.  The above-identified claims of the co-pending ‘472 application, directed to a fully liquid, multivalent polysaccharide/oligosaccharide-carrier protein conjugate vaccine formulation comprising at least one, i.e., inclusive of all, oligosaccharides or polysaccharides of Neisseria meningitidis serogroups A, C, Y, W and X conjugated separately to tetanus toxoid carrier protein with or without a linker arm, one or more buffers along with pharmaceutically acceptable excipients, wherein the formulation has an osmolality of 240-330 mOsmol/Kg and a pH of 6.5 to 7.5 fall within the scope of the instant claims and anticipate the multivalent or pentavalent polysaccharide-protein conjugate vaccine formulation of the instant claims. The various ingredients comprised in the liquid vaccine claimed in claims 2-5 of the co-pending application and their quantity/concentration fall within the scope of the ingredients comprised in the instantly claimed vaccine.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Rejection(s) under 35 U.S.C § 112(b)
10)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11)	Claims 1-5, 8-18, 24-27 and 29-34 are rejected under 35 U.S.C § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor regards as the invention.  
(a)	Claim 1 is ambiguous and indefinite in the limitations: ‘desired’ osmolality, ‘desired’ pH, and ‘desired’ immunogenicity because it is unclear what level or degree of osmolality and immunogenicity and which specific pH or pH range are encompassed in or permitted within the scope of the claim.
(b)	Analogous criticism and rejection apply to claims 26 and 27 with regard to the limitation ‘desired’.
(c)	Claim 1 is further ambiguous and indefinite in the limitation: ‘Men A, C, Y, W, X-TT’. For the purpose of distinctly claiming the subject matter and to reflect the separate conjugation to TT and to be consistent with the ‘MenX-TT’ format used in the dependent claim 10, it is suggested that Applicants replace the above-identified limitation with the limitations --MenA-TT, MenC-TT, MenY-TT, MenW-TT and MenX-TT--.
(d)	Analogous criticism and rejection apply to claims 2-5, 12, 16, 33 and 34 with regard to the limitation ‘Men A, C, Y, W, X-TT’ or ‘ACYWX-TT’.
	(e)	Claims 10, 12, 13, 16, 25 and 32 are ambiguous and indefinite because the limitation ‘preferably’ renders unclear the intended scope of the claims. It is unclear if ‘preferably’ is specifically limiting on the selection, or whether the limitations that follow the limitation ‘preferably’ are part of the claimed invention. Such a preference should be properly set forth in the specification rather than in the claims. See MPEP § 2173.05(d).
	(f) 	Claims 2-5 are further vague, indefinite and ambiguous in the use of the abbreviated limitations: ‘MQW’ and ‘qs’. It is unclear what do these stand for or represent.
	(g) 	Claims 2-5 are ambiguous and indefinite in the parenthetic limitation ‘(MQW)’, because it is not clear whether or not the feature recited within parentheses is optional.  MPEP § 2173.05(d).  
(h)	Analogous criticism and rejection apply to claims 3-5 with regard to the parenthetic limitation ‘(pH …. 0.2)’. It is suggested that Applicants replace said limitation with the limitation --with a pH of …. 0.2--.
	(i) 	Claims 2-5 are further indefinite and ambiguous in the limitation ‘Ingredient’. Does it mean that one single ‘Ingredient’ recited thereunder is comprised in the claimed liquid formulation as opposed to all of the ingredient elements recited? If the latter is intended, it is suggested that Applicants replace the above-identified limitation with the limitation --Ingredients--.
	(j) 	Claims 2-5 are indefinite and ambiguous in the limitation ‘Men A, C, Y, W, X-TT’ without a coordinating conjunction between ‘W’ and ‘X…’. 
(k)	Claim 13 is ambiguous and indefinite in the use of the trademarks/trade names ‘HPLC PWXL4000 and 5000’. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C § 112, second paragraph or 35 U.S.C § 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982) and MPEP 2173.05(u). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe ‘HPLC PWXL4000 and 5000’ and, accordingly, the identification/descriptions are indefinite. MPEP 2173.05(u). Note that the formulation, ingredients, or composition of a trademarked product can change without notice.  
(l)	Claims 1 and 13 are ambiguous and indefinite in the limitation ‘high stability’ because it is a relative term.  The term is not specifically defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. How high the stability of a multivalent polysaccharide-protein conjugate vaccine should be in order to qualify as a formulation of ‘high stability’ is not clear. High stability compared to what is unclear.
(m)	Analogous criticism and rejection apply to claims 13 and 30 with regard to the limitation ‘high’ antigenicity and ‘high’ immunogenicity.
(n)	Claim 31 is ambiguous and indefinite in the limitation ‘real-time storage conditions’. It is unclear what precise storage conditions are encompassed within the scope of the claim. 
(o)	Claim 25 is indefinite for lacking sufficient antecedence in the limitation ‘polysaccharide’ in line 2 and the limitations ‘polysaccharides’ in lines 3 and 4. For proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --the polysaccharide-- and --the polysaccharides-- respectively.
(p)	The dependent claims 9 and 11 are indefinite for having improper antecedence in the limitation ‘said at least one conjugate’. Claims 9 and 11 depend directly from claim 8 and indirectly from claim 1, neither of which includes the recitation of ‘at least one conjugate’. 
(q)	Claim 17 is indefinite for lacking sufficient antecedence in the limitation ‘polysaccharide’. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the polysaccharide--.
(r)	Claim 14 is ambiguous, inconsistent and indefinite in the limitations: ‘linker arm’ (see line 2) and ‘linker’ (see line 3). Are these, two different elements structure-wise and scope-wise? 
(s)	Claim 14 is further indefinite, confusing and/or incorrect in the limitations: ‘said conjugates are produced having linker ….’ (see lines 1 and 2) and ‘the said … protein’ (see last line). For the purpose of distinctly claiming the subject matter, it is suggested that Applicants replace the former limitations supra with the limitations --said conjugates are produced by having a linker ...-- and delete the latter limitations.
(t)	Claim 25 is ambiguous, indefinite and/or incorrect in the limitation ‘dose of serogroups A, C, Y, W and X ranges between 2-10 … polysaccharide per serogroup per dose’. See lines 2 and 3. Serogroups represent N. meningitidis bacteria. For the purpose of distinctly claiming the subject matter and for proper antecedence, it is suggested that Applicants replace the above-identified limitations with the limitations --dose of the polysaccharide of each of the serogroups A, C, Y, W and X ranges between 2-10 … per serogroup per dose--.
(u)	Claim 25 is indefinite for lacking sufficient antecedence in the limitations ‘serogroup A and X polysaccharides’ (see line 3) and ‘serogroup C, Y and W polysaccharides’ (see line 4). For proper antecedence, it is suggested that Applicants insert the limitation –the-- at the beginning of each of the above-identified limitations.
(v)	Claims 26 and 27 are indefinite for lacking sufficient antecedence in the limitation ‘formulation’. See line 2. For proper antecedence, it is suggested that Applicants replace the above-identified limitation with the limitation --the formulation--.
(w)	Claims 2-5, 8-18, 24-27 and 29-34, which depend directly or indirectly from claim 1, are also rejected as being indefinite because of the indefiniteness identified above in the claim.   
Rejection(s) under 35 U.S.C § 102
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
    
13)	Claims 1, 14, 18, 24, 25, 27, 30, 32 and 33 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by Romano et al. (US 20150104479 A1). 
	Romano et al. taught a stable, aqueous (liquid) formulation comprising a pharmaceutically acceptable carrier and a Neisseria meningitidis serogroup X capsular polysaccharide or oligosaccharide, a Neisseria meningitidis serogroup A capsular polysaccharide, a Neisseria meningitidis serogroup C capsular polysaccharide, a Neisseria meningitidis serogroup Y capsular polysaccharide and a Neisseria meningitidis serogroup W135 capsular polysaccharide, each separately conjugated to the same carrier protein such as tetanus toxoid, with or without a linker. In combination with serogroups A, C, Y and W135 capsular saccharide conjugates, said serogroup X conjugate retains its immunogenicity and the serogroups A, C, Y and W135 capsular saccharide conjugates retain their immunogenicity. See sentences 1-3 and 6 of section [0069]; 3rd sentence of section [0067]; sections [0357], [0010] to [0013], [0015] to [0017] and [0033]; second sentence of section [0105]; and section entitled ‘Conjugation Production and Characterization’.  The prior art formulation has a stable pH of between 6 and 8, or about 7.0 and comprises histidine buffer. See section [0109]. The prior art formulation comprises aluminium phosphate adjuvant as 0.6 mg Al+++ per ml and a phosphate buffer. See section [0121]. The prior art composition comprises a phosphate buffer, one or more adjuvants, and a specific concentration of sodium chloride. See sections [0115] to [0117]. The prior art composition is present in a single human dose or multiple doses, and the quantity of individual saccharide per dose is about 2.5 to about 10 microgram. See sections [0106], [0108], [0111] and [0113].
	Claims 1, 14, 18, 24, 25, 27, 30, 32 and 33 are anticipated by Romano et al. 
Rejection(s) under 35 U.S.C § 103
14)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention.
15)	Claims 1-5, 8-18, 24-27 and 29-34 are rejected under 35 U.S.C § 103 as being unpatentable over Kapre et al. (WO 2013114268 A1 – Applicants’ IDS) in view of Romano et al. (WO 2013/174832 A1) (‘832).
	In one embodiment, Kapre et al. taught an immunogenic pentavalent N. meningitidis polysaccharide-protein conjugate composition comprising capsular polysaccharides of N. meningitidis serogroups A, C, Y, W and X (pentavalent), each separately conjugated to a carrier protein, wherein the capsular polysaccharides of N. meningitidis serogroups A, C, W and X are conjugated to tetanus toxoid (TT) and the capsular polysaccharide of N. meningitidis serogroup Y is conjugated to diphtheria toxoid. See claim 8 and Tables 3-5. The prior art immunogenic composition (vaccine) containing TT as the carrier protein showed enhanced immunogenic response. See the paragraph following Table 16. The prior art vaccine is in a buffered liquid form and therefore is expected to contain water. See third full paragraph of page 6 and claim 33. The meningococcal ACW and X capsular polysaccharides are sized to have an average molecular weight of between 100-600 Kda, 100-400 Kda, 100-200 Kda, or 100-150 Kda and the Y capsular polysaccharide is sized to have an average molecular weight between 90-110 KDa; or the ACYW135 capsular polysaccharides have an average Mw between 100 to 200. The conjugation to the carrier protein is via cyanylation conjugation chemistry and carbodiimide chemistry using, for example, hydrazine and adipic acid dihydrazide linkers, and CDAP and EDAC. See pages 6-9, claims 20-22, and Examples 2 and 3. The meningococcal X capsular polysaccharide is conjugated to TT via hydrazine or ADH. See Example 2. The prior art liquid vaccine composition comprises 10 mM PBS, aluminum phosphate adjuvant with 125, 200, 300 or 150 micrograms Al+++, sodium chloride and thiomersal preservative. See Tables 3-5 and Examples 2 and 3. The quantity of each of the ACYWX capsular polysaccharides in the composition is 5 or 10 micrograms per 0.5 ml, i.e., 10 or 20 micrograms per ml. See claims 25-33. Table 1 and claims 23 and 24 disclose the 0.23 to 0.59, or 0.2 to 0.6 saccharide/protein ratio range of meningococcal X polysaccharide-TT conjugates. The prior art liquid composition is formulated in a single dose or multiple doses. See last paragraph of page 8.
	Kapre et al. differ from the instantly claimed product in having diphtheria toxoid as the carrier protein instead of tetanus toxoid in the meningococcal serogroup Y capsular polysaccharide conjugate comprised in their immunogenic composition and in the specific quantity or concentration of the ingredient present, the recited specific size range, the protein to polysaccharide ratio, stability at 37 and 25oC, desired osmolality or desired pH. 
	However, having the single or same carrier protein such as tetanus toxoid in separate conjugates of capsular polysaccharides of all of serogroups A, C, Y, W135 and X (pentavalent) was routine and conventional in the art at the time of the invention. For example, see sentences 1-3 and 6 of third full paragraph on page 14; last sentence of second full paragraph of page 14; and third full sentence of first full paragraph of page 14 of Romano et al. (‘832).
	Given the teachings of Romano et al. (‘832), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the art-known TT carrier protein also in the meningococcal serogroup Y capsular polysaccharide conjugate in Kapre’s pentavalent conjugate composition to produce the instant invention for the purpose of inducing enhanced immunogenic response. With regard to the recited specific quantity or concentration(s) of the ingredient(s) present, size range, protein to polysaccharide ratio, stability at 37 and 25oC, desired osmolality or desired pH and the like, given the lack of evidence within the instant application establishing that these recited features are critical for the invention, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at these by routine optimization as these are recognized result effective variables and since determination of such is routine and conventional in the art. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover optimum value of result-effective variables. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). 'No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result-effective variable in a known process is ordinarily within the skill of the art."In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ("[T]he law does not require that the references be combined for the reasons contemplated by the inventor."). Furthermore, the courts have recognized that determining effective dose for a pharmaceutical agent in a particular disease is well within the ordinary skill in the art. In re Bundy, 209 U.S.P.Q. 48 (C.C.P.A. 1981).
	Claims 1-5, 8-18, 24-27 and 29-34 are prima facie obvious over the prior art of record.
Claim Objection(s) - Suggestions
16)	(a)	Claim 25 is objected to for ending with two periods ‘..’.
	(b)	Claim 29 is objected to for leaving an unnecessary space in between the limitations ‘40’ and ‘%’. See last line.
Conclusion
17)	No claims are allowed.
Correspondence
18)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 
20)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner can is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


January, 2021